Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 14, 1990, convicting defendant, after a jury trial, of 2 counts of criminal sale of a controlled substance in the second degree, and sentencing him to concurrent terms of 7 years to life, unanimously affirmed.
Evidence concerning the recorded telephone conversations between defendant and the undercover police detective was properly admitted. Sufficient proof was provided as to the accuracy of the People’s English transcriptions of the Spanish audiotapes (see, People v Tapia, 114 AD2d 983). The undercover’s uncontroverted testimony established that he had listened to the tapes, transcribed them into English and determined that the English transcriptions were a fair and accurate *329version of the Spanish audiotapes. We note that defense counsel never took up the trial court’s offer, extended after the undercover had begun to testify, to submit the defense’s own transcriptions as alternatives. Defendant’s contention that he was prejudiced by the undercover’s testimony that "included [the undercover’s] own translations of euphemistic Spanish words used by [defendant] during the phone conversations” is without merit. The undercover was well qualified to give expert testimony as to the code words used in the drug trade, given his extensive experience as an undercover narcotics officer (see, People v Miranda, 179 AD2d 391, 392, lv denied 79 NY2d 1004).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.